

113 HR 3633 IH: Protecting Health Care Providers from Increased Administrative Burdens Act
U.S. House of Representatives
2013-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3633IN THE HOUSE OF REPRESENTATIVESDecember 3, 2013Mr. Walberg introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo clarify that certain recipients of payments from the Federal Government related to the delivery of health care services to individuals shall not be treated as Federal contractors by the Office of Federal Contract Compliance Programs based on the work performed or actions taken by such individuals that resulted in the receipt of such payments.1.Short titleThis Act may be cited as the Protecting Health Care Providers from Increased Administrative Burdens Act.2.Non-Federal contractor status for entities receiving certain health care-related Federal paymentsA State, a local government, or other recipient that receives a payment from the Federal Government, directly or indirectly and regardless of reimbursement methodology, related to the delivery of health care services to individuals, whether or not such individuals are or have been employed by the Federal Government, shall not be treated as a Federal contractor or subcontractor by the Office of Federal Contract Compliance Programs based on the work performed or actions taken by such individuals that resulted in the receipt of such payments.